[Cite as Kilburn v. Ohio Dept. of Transp., 2016-Ohio-1107.]



DIANA KILBURN                                          Case No. 2015-00846-AD

      Plaintiff                                        Clerk Mark H. Reed

      v.
                                                       MEMORANDUM DECISION
OHIO DEPARTMENT OF
TRANSPORTATION

      Defendant
       {¶1} On September 28, 2015, Diana Kilburn (hereinafter “plaintiff”) filed a
complaint in this Court against the Ohio Department of Transportation (hereinafter
“ODOT”) to recover damages her vehicle received on March 21, 2015 as a result of
striking a pothole on Interstate 71 North in Warren County, Ohio. Plaintiff states that her
motor vehicle, a 2005 Cadillac CTS, received damage to an aluminum wheel in the
amount of $299.34.
        {¶2} On December 11, 2015, ODOT filed an Investigation Report and a Motion to
Dismiss the plaintiff’s claim. As grounds for this Motion, ODOT indicated that in its
investigation, it discovered that the vehicle involved in the accident was not owned by
the plaintiff but was instead titled in the name of an individual known as Sandra Wells.
Plaintiff has not filed a response to this allegation of lack of ownership.
        {¶3} Based on the evidence presented, it appears to the Court that the plaintiff
was merely the driver and not the owner of the 2005 Cadillac that was apparently
damaged on March 21, 2015 when it struck a pothole on I-71. Therefore, the plaintiff
lacks legal standing to pursue a claim for reimbursement.                     The right to pursue
reimbursement instead belongs to the owner of the vehicle, Sandra Wells.
        {¶4} Therefore, the claim filed on March 21, 2015 is DISMISSED.




DIANA KILBURN                                                 Case No. 2015-00846-AD
Case No.                            -2-              MEMORANDUM DECISION


   Plaintiff                                       Clerk Mark H. Reed

   v.
                                                   ENTRY OF ADMINISTRATIVE
OHIO DEPARTMENT OF                                 DETERMINATION
TRANSPORTATION

   Defendant

         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.




                                               MARK H. REED
                                               Clerk

Entry cc:
Diana Kilburn                                  Jerry Wray, Director
556 Cloverfield Lane #102                      Ohio Department Of Transportation
Ft. Wright, Kentucky 41011                     1980 West Broad Street
                                               Mail Stop 1500
                                               Columbus, Ohio 43223



Filed 2/2/16
Sent to S.C. Reporter 3/18/16